Title: To George Washington from Brigadier General William Maxwell, 27 March 1779
From: Maxwell, William
To: Washington, George


Sir
Elizth Town [N.J.] 27th March 1779
I have got a large asortment of papers from New York so late down as Thursday.
The Enemy is pluming themselves much upon a Victory obtained over our Troops in Georgia on the 4th March. Notwithstanding I have my fears about the Matter I hope the information may prove to be false, the acct is not sufficiently authenticated in my opi⟨nion⟩ from any of their Officers. Should our Troops suffer themselves to be serounded a second time in their own country it will look a little extra ordinary. I have no other news than what is in the papers. I am Your Excellencys Most Humble Servant
Wm Maxwell
N.B. they say Martinque is attacted.

